

Exhibit 10.1


“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


SOFTWARE LICENSE AND SERVICES AGREEMENT


  This Master Software License and Services Agreement (the "AGREEMENT") is
executed as of the ___ day of _____, 2007 (the "EFFECTIVE DATE") by and between
Superclick, Inc., a Washington Corporation with its principal place of business
at 10222 St-Michel, Suite 300, Montreal, Quebec H1H 5H1 ("Superclick") and
Hospitality Services Plus SA (formerly Swisscom Eurospot SA), a Swiss
corporation, with its principal offices located at Chemin de l’Etang 65, CH-1214
Vernier, Switzerland ("Swisscom"). Superclick and Swisscom are sometimes
referred to herein as the “Parties”.


RECITALS


A.  WHEREAS, Swisscom is a European leading provider of high-speed Internet
access, conference services and business centre solutions to the hospitality
industry. Swisscom operates a pan-European and US network of locations, offering
its services through fixed-line and wireless access and has exclusive working
relationships with its hotel partners; and


B.  WHEREAS, Superclick is a developer and distributor of IP-based traffic
management systems, including SIMS, MAMA and MDS as more fully described in
Section 1 below (the “Licensed Products”); and


C. WHEREAS, based on the mutually agreed upon success of a pilot project,
wherein the Licensed Products have been installed and tested in one of
Swisscom’s contracted properties in Europe (the “Pilot Project”), the Parties
desire to enter into an agreement whereby Swisscom will retain an exclusive
license to use and modify the Licensed Products for the provisioning of its
services to the hospitality industry (i) in Europe (the “Territory”) as more
fully described in Section 1 below and (ii) outside of the Territory as defined
in Annex 3 .


NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and other good and valuable consideration, the Parties agree as
follows:



1.  
DEFINITIONS




1.1  
“Acceptance Date” means the day following the expiration of the Trial Period,
but no later than 60 days after the Effective Date or otherwise agreed between
the Parties in relation to the Timeline defined in Annex 1 of the Agreement
wherein Swisscom shall be deemed to have accepted the Licensed Products (the
“Acceptance Date”). Refer to Annex 1 for timelines.




1.2  
“Delivery Date” means the date that is seven (7) days after the Effective Date,
upon which date Superclick shall deliver to Swisscom a copy of the Licensed
Products (including source code) and the Documentation. If Superclick fails to
deliver the foregoing items on the Delivery Date (or within a reasonable time
thereafter, as determined by Swisscom in its sole discretion) Swisscom shall be
entitled to terminate this Agreement in its sole discretion.

 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
1.3 “Documentation” means the instruction manuals, user guides and other
information (which shall be identified by title and reference number in Annex 7
to the Agreement) to be made available by Superclick either in printed or
machine readable form to Swisscom together with the Licensed Products. For the
avoidance of doubt, “Documentation” shall include all documents and materials
that shall enable Swisscom to understand and operate the Licensed Products.


1.4 “Effective Date” means the date that the Agreement is executed by Superclick
and by Swisscom.



 
1.5
“Licensed Product(s)” means, collectively, SIMS, MAMA, MDS and corresponding
source code (identified in title and reference number in Schedule A of the
Agreement) and any relevant tools to SIMS, MAMA and MDS, together with the
Documentation, including Updates and upgrades of such current software programs
and Documentation. The Licensed Products shall contain all and any existing
software of Superclick which is required to use, sell and distribute the
Licensed Products as described above.



1.6 “Price List” means as defined in Annex 5 of the Agreement.


1.7 “Software Maintenance” means repairs and enhancements in any of the Licensed
Products.


1.8 “Technical Support” means services provided by Superclick in support and/or
maintenance of Swisscom’s use of the Licensed Product(s) as further described in
Section 5 and Schedule A below.


1.9 “Territory” means the current 25 Member States of the European Union and
Switzerland, Turkey, Serbia, Macedonia, Bulgaria, Croatia, Romania, Albania,
Andorra, Bosnia Herzegovina, Iceland, Liechtenstein, Monaco, Norway, Russia,
Byelorussia, San Marino, Vatican, Moldavia and Ukrainia.


1.10 “Trial Period” means the period in which Swisscom has installed a beta
version of the Licensed Products for field testing, but no longer than eight (8)
weeks from Effective Date.


1.11 “Updates” means error corrections, bug fixes, patches and work around to
the Licensed Product(s).



2.  
GRANT OF LICENSE




2.1  
Exclusivity in the Territory. Subject to the terms of this Agreement, Superclick
grants to Swisscom an exclusive license for the Territory (as defined above in
Section 1.9) to use, modify, sell, distribute, and sublicense the Licensed
Products.




--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

2.2  
Non-Exclusivity. Subject to the terms of this Agreement, Superclick grants to
Swisscom a non-exclusive license for outside of the Territory, including North
America (pursuant to terms and conditions outlined in Annex 3) to use, modify,
sell, distribute and sublicense the Licensed Products.




2.3  
Superclick shall grant to Swisscom the right to access and modify the source
code of the Licensed Products through the duration of this Agreement.




2.4  
In addition to Section 6.3 Superclick shall undertake to provide Swisscom with
know-how over a 180 day period after the Effective Date, which is required in
order to use and modify the Licensed Products within the scope of this
Agreement.




2.5  
Software Upgrades. Superclick shall undertake to issue from time to time, of
which Swisscom shall be notified by Superclick regularly, any improved, modified
or corrected version to current versions of the Licensed Products which it shall
make automatically and immediately available to Swisscom without any additional
cost to Swisscom in the most actual and up to date version. Superclick commits
to continuously invest and enhance the Licensed Product(s) during the Term.




2.6  
Specification of the Hardware. Superclick will provide Swisscom with the
specification of the certified hardware required for the Licensed Products.




2.7  
Sublicenses. Sublicenses by Swisscom will contain substantially equivalent
restrictions and confidentiality as contained in Sections 4 and 11.1 of this
Agreement. Superclick acknowledges and agrees that the term of the sublicenses
granted may be perpetual.




2.8  
At Superclick’s written request, but no more than once annually, Swisscom shall
furnish Superclick with a signed report verifying that the Licensed Product(s)
are being used pursuant to the provisions of this Agreement.




3.  
OWNERSHIP




3.1  
The Licensed Products contain confidential information of Superclick and all
copyright trademarks and other intellectual property rights in the Licensed
Products are and remain exclusive property of Superclick (other than, in
accordance with Section 3.2., improvements and modifications to the Licensed
Products developed by Swisscom). The License does not constitute a sale of the
Licensed Product(s) or any portion or copy thereof. Notwithstanding the
foregoing, Superclick grants to Swisscom the access to the source code and the
right to:




3.1.1  
Use the Licensed Products, which includes but is not limited to:




3.1.1.1  
Make back-up copies of the software and the Documentation

3.1.1.2  
Reverse compile, copy or adapt the whole or part of the Licensed Products and
the Documentation

3.1.1.3  
Develop and modify, create off-shoots of the Licensed Products and the
Documentation

 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”



3.1.1.4  
Get access to all available know-how, necessary to use the Licensed Products and
the Documentation




3.1.2  
Distribute and sell the Licensed Products, which includes, but is not limited
to:

 
Making the Licensed Products available to third parties (including but limited
to Swisscom’s partners, customers in the hospitality industry). In the event of
a conflict of interest in relation to a third party in the Territory, the
Parties shall discuss the situation and use reasonable efforts to agree on a
solution in good faith.




3.2  
Intellectual Property Rights on the Application. Where Swisscom develops any new
intellectual property on the Licensed Products and related source code
(“Swisscom Developed IP”), Swisscom shall retain full ownership of the Swisscom
Developed IP. However, in all instances, under the terms and conditions of the
Agreement, Superclick shall retain full ownership of the Licensed Products and
related source code.




 
3.3.
Pre-Emption Rights. In case of an intended sale of the entire or parts of the
Licensed Products to a third party, in case of a change of ownership of
Superclick, or in case of Superclick becoming subject to insolvency proceedings
Swisscom shall have the first right to purchase such Licensed Products at a
price matching or exceeding the highest offer for the acquisition of the
Licensed Product(s) from the proposed third party purchaser.




4.  
RESTRICTIONS




4.1  
Swisscom shall be allowed to sell, offer to sell, or promote the Licensed
Products outside the Territory in accordance with the terms and conditions
specified in Annex 3. 




4.2  
Swisscom shall not remove any product identification in the source code,
copyright or other notices from the Licensed Product(s).




4.3  
Swisscom agrees that it will not without Superclick’s written consent discount
the selling price of the native Licensed Product(s) in the form delivered to
Swisscom at the Delivery Date, which shall mean the SIMS, MAMA and MDS
applications in the form marketed and sold by Superclick, in order to promote
the sales of other products of Swisscom or the Application, or for any reason
whatsoever and that it will conduct all price negotiations in good faith on an
arms length basis.

 

5.  
TECHNICAL SUPPORT, MAINTENANCE AND DEVELOPMENT




5.1  
Technical Support. (a) During the Term Superclick shall provide the Technical
Support set forth in Annex 8. In furtherance of, and in addition to, Sections
2.4 and 2.5 above, Superclick shall provide Swisscom with Licensed Product
enhancements as made generally available as well as the error corrections and
bug fixes. (b) Swisscom will provide all required support and interface to their
end-user. (c) Swisscom will have one (1) interface to Superclick’s Customer
Support organization.




--------------------------------------------------------------------------------


“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

5.1.1  
Post-Termination Support. Should Swisscom request to receive further Technical
Support, training, Software Maintenance and development after termination or
expiry of the Agreement, the Parties shall in good faith agree on such revised
terms of a new Agreement.




 
5.2.
Superclick Enhancements to the Licensed Products. Superclick shall promptly
inform SCE on any new software developments that it has undertaken of the
Licensed Products and of any new software, that will be developed by Superclick
in addition to the software that is part of the Licensed Products. SCE shall
have the right to conduct audits of Superclick’s development efforts at any
time, throughout the term of the MLA, upon written notice to Superclick no less
than 15 business days in advance of the requested audit date.

 
5.3 Incidental Expenses. Swisscom shall reimburse Superclick for actual,
reasonable travel expenses including hotel expenses incurred by Superclick in
connection with on-site services requested by Swisscom in accordance with its
applicable cost policy. Labor expenses shall be assumed by Superclick.


5.4 Maintenance. All enhancements and updates that Superclick makes to the
Licensed Products for its own commercial purposes are included as part of
Superclick’s maintenance obligation. Any enhancements and updates that require
Superclick to enter into royalty and/or licensing agreements with third parties
shall be excluded from this scope, including any mark-up in pricing on
Superclick’s behalf. Enhancements and updates as defined in this Section 5.3 are
exclusive of customization projects by Superclick on third-party’s behalf and on
any new products. If Swisscom chooses to use some or all of these enhancements
and/or updates, the Parties agree to negotiate the terms in good faith.


5.5 Development. In addition to software developments that Superclick may
undertake on the Licensed Products, Superclick shall undertake to provide for
160 hours per calendar year of development on the Licensed Products in
coordination with Swisscom.


5.5.1 Additional Development Hours. Swisscom shall be entitled to request
further development hours from Superclick, which will be charged at USD $175.00
per hour.


5.5.2. A first estimation of a successful implementation is defined in Schedule
B attached.



6.  
PAYMENT PROVISIONS AND REPORTING.




6.1  
License Fees. [*] 




6.2  
Payment Schedule. [*]




6.3  
Recurring Fees. [*]




6.3.1  
[*]

 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

6.4  
Referral Fees and Commissions. See Annexes 2 and 3.




 
6.5
Recurring Fees. Late payments will bear interest at the rate of 1% per month to
cover Superclick’s costs of collection as well as interest, or, if lower, the
maximum rate allowed by law.  




7.  
TERMS AND TERMINATION




7.1  
Term. The initial term of this Agreement shall be for three (3) years from the
Acceptance Date (the “Term”). Thereafter, this Agreement shall automatically be
extended for one year periods, pursuant to the terms and conditions outlined in
6.3.1., until terminated by Swisscom by at least 6 (six) months’ prior written
notice.



7.2 This Agreement shall become effective as of the Effective Date.


7.3 Termination.


7.3.1 The Agreement may be terminated by either Party if (a) the other commits
any material breach of any term of this agreement and which shall not have been
remedied within 60 days of a written request to remedy the same or (b) subject
to Swisscom’s rights under Section 3.3, by a Party forthwith by notice in
writing if one Party becomes insolvent or takes significant steps for its
winding up.


Provided, however, that upon any such termination by either one of the Parties,
such Party may exercise any rights and remedies provided by contract or at law
or equity in order to seek monetary compensation or damages or an injunction for
purposes of seeking to enjoin use of any license under this Agreement for uses
not permitted under this Agreement, provided further, however, any such
termination shall not modify or shorten the term of any license granted by
Superclick to Swisscom under this Agreement.


7.3.2 If, during the Trial Period, Swisscom determines in its sole discretion,
that the Licensed Products do not meet its requirements, then Swisscom shall be
entitled to terminate the Agreement. In such case Swisscom shall return or
destroy all copies of the Licensed Product(s) and all portions thereof (whether
or not modified or incorporated with or into other software) and so certify to
Superclick.


7.3.3 Effect of Termination. Upon termination of this Agreement, Swisscom shall
immediately cease further distribution or sale of the Licensed Product(s) ;
provided, however, that the termination or expiration of this Agreement shall
not affect any sublicenses to the Licensed Products granted by Swisscom in
accordance with this Agreement prior to such termination or expiration. The
parties’ rights and obligations under Sections 8, 9, 10, 11 shall survive the
termination of this Agreement.



--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


7.4 Break-Up Fee. If, during the Trial Period, Swisscom reasonably determines,
in its sole discretion, that the Licensed Product do not meet its requirements
and terminates the Agreement, Superclick shall immediately repay to Swisscom One
Hundred Thousand Dollars ($100,000) of the Initial Payment paid to it by
Swisscom upon the execution of the Agreement and keep One Hundred Thousand
Dollars ($100,000) of the Initial Payment as break-up fee (the “Break-Up Fee”).


7.5 Usage After the Term. After the Term of this Agreement has expired but the
Agreement continues to be extended in accordance with Section 7.1, Swisscom
shall (a) make payment to Superclick in accordance with Section 6.3.1 and (b)
comply with the terms and conditions of Annex 2, Annex 3, Annex 4 and Annex 6.
In case of Termination, Swisscom shall not be allowed any further use and
modification of the Licensed Products in new properties. However, Swisscom shall
be allowed continued use and modify the Licensed Products in existing
properties.



8.  
PATENT AND COPYRIGHT INFRINGEMENT



Superclick will indemnify and hold harmless Swisscom and will defend any action
brought by a third party against Swisscom to the extent that such action is
based on a claim that the Licensed Product(s) or any part thereof used within
the scope of the license granted herein, infringe a copyright, trade secret or
United States or foreign patent. Superclick will bear the expenses of such
defense, as incurred, and pay any damages and attorney’s fees awarded by a court
of competent jurisdiction to the extent attributable to such claim, provided
that: (a) Swisscom notifies Superclick promptly in writing of such claim,
provided that the failure to provide notice shall not relieve Superclick of its
responsibility under this Secition 8, (b) Superclick has sole control of the
defense and all related settlement negotiations; and (c) Swisscom provides
Superclick with assistance and information required to perform Superclick's
obligations under this Section 8. Superclick shall have no liability for any
claim of infringement based upon (i) use of a superseded or altered release of
Licensed Product(s) (unless the alteration was made or authorized by Superclick)
if the infringement would have been avoided through the use of a current
unaltered release of the Licensed Product(s) which Superclick provided to
Swisscom free of charge, (ii) use of the Licensed Product(s) combined with other
products, processes or materials where the alleged infringement arises solely
from such combination, or (iii) use not in accordance with this Agreement. If
the Licensed Product(s) is or in Superclick's judgment may become the subject of
any claim of intellectual property infringement, or if a court determines that
the programs infringe any intellectual property right then Superclick may at its
option and expense either (i) procure for Swisscom the right under such
intellectual property right to use such program; or (ii) replace the program
with other software deemed suitable in Swisscom’s sole discretion: or (iii)
modify the program to make the software noninfringing; or, if (i), (ii) and
(iii) are commercially impractical, (iv) remove the program and refund a pro
rata portion of the license fees paid by Swisscom for such program, less an
amount for use calculated over a five year period using straight line
depreciation. THE FOREGOING CONSTITUTES SUPERCLICK'S SOLE LIABILITY FOR
INTELLECTUAL PROPERTY INFRINGEMENT AND IS IN LIEU OF ANY WARRANTIES OF
NONINFRINGEMENT, WHICH ARE HEREBY DISCLAIMED.



--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

9.  
WARRANTY AND DISCLAIMER



Superclick represents and warrants to Swisscom as of the date of this Agreements
as follows
(a) Superclick has good and marketable title and property in the Licensed
Products (free and unencumbered) (b) Superclick has all requisite corporate
power and authority to execute and deliver this Agreement and take the actions
contemplated hereby (c) Superclick will perform Technical Support, Training,
Software Maintenance and Development with reasonable care and skill.


Subject to the conditions and limitations on liability stated herein, Superclick
warrants for a period of ninety (90) days from the delivery of the initial copy
of the final version of each type of program hereunder that such program, as so
delivered, will materially conform to the then-current Documentation and will be
operable in accordance with its intended use. In addition, Superclick warrants
the media on which Licensed Product(s) are contained will be free of defects
under normal use for a period of ninety (90) days following delivery thereof.
This warranty covers only problems reported to Superclick during the warranty
period. ANY LIABILITY OF SUPERCLICK WITH RESPECT TO THE PROGRAM(S) OR THE
PERFORMANCE THEREOF OR DEFECTS THEREIN UNDER ANY WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER THEORY WILL BE LIMITED EXCLUSIVELY TO PRODUCT REPLACEMENT OR,
IF REPLACEMENT IS INADEQUATE AS A REMEDY OR, IN SUPERCLICK'S OPINION,
IMPRACTICAL, TO REFUND OF THE LICENSEE FEE AND TERMINATION OF THE LICENSE.
EXCEPT FOR THE FOREGOING, THE PROGRAM(S) ARE PROVIDED "AS IS" WITHOUT WARRANTY
OR CONDITION OF ANY KIND, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OR
CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. FURTHER,
SUPERCLICK DOES NOT WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS THAT THE
PROGRAM(S) WILL BE FREE FROM BUGS OR THAT USE OF PROGRAM(S) WILL BE
UNINTERRUPTED OR REGARDING THE USE, OR THE RESULTS OF THE USE, OF THE PROGRAM(S)
OR DOCUMENTATION IN TERMS OF CORRECTNESS, ACCURACY, RELIABILITY OR OTHERWISE.
Swisscom understands that Superclick is not responsible for and will have no
liability for hardware, software, or other items or any services provided by any
persons other than Superclick.



10.  
LIMITATION OF REMEDIES AND DAMAGES, FORCE MAJEURE



EXCEPT FOR BODILY INJURY OF A PERSON, SUPERCLICK SHALL NOT BE RESPONSIBLE OR
LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY: (i) FOR INTERRUPTION OF USE OR FOR
LOSS OR INACCURACY OR CORRUPTION OF DATA OR (EXCEPT FOR RETURN OF AMOUNTS PAID
TO SUPERCLICK FOR UNDELIVERED OR RETURNED NONCONFORMING PROGRAM(S)) COST OF
PROCUREMENT OF SUBSTITUTE GOODS, SERVICES OR TECHNOLOGY; (ii) FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES INCLUDING, BUT
 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


NOT LIMITED TO, LOSS OF PROFITS; OR (iii) FOR ANY MATTER BEYOND ITS REASONABLE
CONTROL. SWISSCOM SHALL NOT BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER THEORY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS.



11.  
MISCELLANEOUS




11.1
Should Superclick grant a license to directly or indirectly use, distribute
and/or sell the entire or part of the Licensed Products (“License Rights”) to a
party other than Swisscom (“Third Party”), and should such Third Party directly
or indirectly use, sell or distribute the entire or parts of the Licensed
Products in the Territory, Superclick shall have to remedy this situation within
90 days of having granted such all or parts of the License Rights. Should such
Third Party or any other party to which it has transferred all or parts of the
License Rights continue to use all or parts of the License Rights after this 90
day period in the Territory, and Superclick has not demonstrated to Swisscom
that it has cured the situation, Superclick shall pay to Swisscom a contract
penalty of USD Fifty Thousand ($50,000) Dollars per infringement of its
exclusivity undertakings as set forth under Section 2.1 in connection with this
Section 11.1 per month, as long as the infringement will continue. The same
applies mutatis mutandis in case that Superclick continues to sell the Licensed
Products to current customers in the Territory. Swisscom hereby acknowledges,
however, that the Licensed Products have been heretofore distributed, sold and
used in the Territory by other Superclick customers and partners (to be listed
in Annex 10 to this Agreement) and these usages are an exception to this Section
11.1. The payment of such penalty shall in no case be considered as a waiver
from Swisscom of its exclusivity rights in the Territory as defined. The penalty
shall be without prejudice to any rights or remedies available to, or any
obligations or liabilities accrued to, either Party under the terms of the
Agreement.

 

11.2
Should Swisscom sell the Licensed Products at any time during the term of this
Agreement or thereafter in violation of the terms and conditions under Annex 2,
Annex 3, and/or Annex 4, Swisscom shall have the right to remedy this situation
within 90 days of having been notified by Superclick that it has committed such
violation(s). Should the violation continue without being cured by Swisscom
after 90 days of its notification by Superclick, and Swisscom has not
demonstrated to Superclick that it has cured the situation, Swisscom shall pay
to Superclick a contract penalty of USD Fifty Thousand ($50,000) Dollars per
infringement of Annex 2, Annex 3 and/or Annex 4 in connection with this Section
11.2 per month, as long as the infringement will continue. The penalty shall be
without prejudice to any rights or remedies available to, or any obligations or
liabilities accrued to, either Party under the terms of the Agreement

 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”



 
11.3
Confidentiality. Except as expressly permitted by this Agreement, neither Party
shall disclose to any third party any information provided by the other Party
which is marked confidential or proprietary or would reasonably be understood to
be confidential or proprietary. The Parties recognize and agree that there is no
adequate remedy at law for breach of this Section 11.3, that such a breach would
irreparably harm Superclick or Swisscom, as the case may be, and that each Party
is entitled to equitable relief (including, without limitation, injunctions)
with respect to any such breach or potential breach in addition to any other
remedies. The obligations of this Section 11.3 shall survive the expiration or
termination of this Agreement.




 
11.4
Use of name and logo. Superclick grants Swisscom, free of charge, the rights of
use of its logo, name and, if necessary, trademarks for its own marketing uses
during the term of this Agreement. Swisscom shall however not be obliged to
display Superclick’s name or logo on its user interface to its partners or end
users.




 
11.5
Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES AND WITHOUT REGARD TO THE
1980 UN CONVENTION ON THE INTERNATIONAL SALE OF GOODS.




 
11.6
Arbitration. Any dispute or claim arising out of or related to this Agreement,
or the interpretation, making, performance, breach or termination thereof, shall
be finally settled by binding arbitration in Washington D.C., Delaware (or such
other location as is mutually agreed upon in writing by the Parties) under the
American Arbitration Association International Arbitration Rules, by one
arbitrator appointed in accordance with said Rules, provided that at the request
of either Party, the arbitration shall be conducted by three arbitrators with
each Party selecting one arbitrator and the third arbitrator selected in
accordance with the Rules. Judgment on the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof. The arbitrator shall apply
Delaware law to the merits of any dispute or claim, without reference to rules
of conflict of law or the 1980 UN Convention on the International Sale of Goods.
The Parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary or permanent injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without any abridgment of the powers of the arbitrators. At the request of
either Party, the arbitrators will enter an appropriate protective order to
maintain the confidentiality of information produced or exchanged in the course
of the arbitration proceedings. The Parties agree that, any provision of
applicable law notwithstanding, they will not request, and the arbitrators shall
have no authority to award, punitive or exemplary damages against any Party. The
costs of the arbitration, including administrative and arbitrator's fees, shall
be shared equally by the parties. Each Party shall bear the cost of its own
attorneys' fees and expert witness fees. The arbitral proceedings and all
pleadings and written evidence shall be in the English language. Any written
evidence originally in another language shall be submitted in English
translation accompanied by the original or true copy thereof.




--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”



 
11.7
Export of Licensed Product(s). Swisscom will not remove or export from the
United States or re-export from anywhere any part of the Licensed Product(s) or
any direct product thereof except in material compliance with and with all
licenses and approvals required under applicable export laws and regulations.




 
11.8
Assignment. Neither this Agreement nor any License granted hereunder is
assignable or transferable by Swisscom without the prior written consent of
Superclick, which consent shall not be unreasonably withheld or delayed; any
attempt to do so shall be void; provided, however, that Swisscom may assign or
transfer this Agreement, in whole to any of its subsidiaries or any company
belonging to Swisscom AG group, in connection with a merger, acquisition or sale
of assets. This Agreement is not assignable or transferable by Superclick
without the prior written consent of Swisscom, provided, however, that subject
to Section 3.3. above, Superclick may assign this Agreement without consent from
Swisscom in connection with a merger, acquisition or sale of assets.




 
11.9
Severability. In the event any provision of this Agreement or portion thereof is
held to be invalid or unenforceable then such provision shall be deemed stricken
or modified to the minimum extent necessary and the remaining provisions of this
Agreement remain in full force and effect.




11.10
Waiver and Amendment. The waiver by either party of any default or breach of
this Agreement shall not constitute a waiver of any other or subsequent default
or breach.




11.11
Press Release. Swisscom will approve a press release issued by Superclick
stating the nature of the Agreement no later than 3 business days after the
Effective Date. In addition, the Parties acknowledge and agree that Superclick
and Swisscom shall be entitled to comply with the information obligations to the
public as set out in the company laws or security laws of the U.S.




11.12
Entire Agreement. Both Parties agree that this Agreement and the Annexes hereto
and any duly executed Schedules constitute the complete and exclusive statement
of the mutual understanding of the Parties and supersede and cancel all previous
written and oral agreements and communications relating to the subject matter
hereof. Any waivers or amendments shall be effective only if made in writing by
non-preprinted agreements clearly understood by both Parties to be an amendment
or waiver and signed by a duly authorized representative of each Party. In the
event of a conflict between the terms of this Agreement and any Schedule the
terms and conditions of this Agreement shall apply.

 

--------------------------------------------------------------------------------


 
Superclick, Inc.
 
Hospitality Services Plus SA
             
By:
/s/ Sandro Natale
 
By:
Christian Petit
 
By:
/s/ Joerg Baumann
 
 
 
           
Name:
Sandro Natale
 
Name:
/s/ Christian Petit
 
Name:
Joerg Baumann
 
 
 
           
Title:
President
 
Title:
CEO
 
Title:
General Counsel  
 
 
           
Date:
21-Jan-2007    
 
 
Date:
29.1.2007


--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”




SCHEDULE A
LICENSED PRODUCTS




Date October 27, 2006
 
SIMS version 1.5.4r14.2
   
MaMA version 1.
   
MDS version 1.4


 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”




 
SCHEDULE B


[*]
 



--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”




ANNEX 1
TIMELINES
 

1.  
LOI executed on 1 October, 2006

2.  
Pilot Period begins upon signature of the LoI and lasts until 20 November 2006.

3.  
MLA is executed on the Effective Date.

4.  
Delivery Date is 1 week after the Effective Date.

5.  
Trial Period begins on the Effective Date and lasts for a period of eight weeks.

6.  
Acceptance Date is the day following the expiration of the Trial Period, but no
later than 60 days after the Effective Date or otherwise agreed between the
Parties.






--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”




ANNEX 2
TERMS AND CONDITIONS FOR EUROPE
 

1.  
The Territory. As defined in Section 1.11 of the Agreement.




2.  
Swisscom Right of Refusal. Superclick shall introduce to Swisscom each proposed
installation for North American brands under contract with Superclick that it
desires to sell into the Territory and Swisscom shall retain the right to:




a.  
Deny Superclick the right to sell its proprietary SIMS, MAMA and MDS
based-products into the Territory through the proposed installation and offer
its own proprietary Licensed Products-based solution into the Territory; or




b.  
Grant Superclick the right to sell its proprietary SIMS, MAMA and MDS
based-products into the Territory under its own terms and conditions of selling
and compensation.




3.  
Compensation and Commissions. [*]

 

4.  
Right to Sell Advertising. In the instances of 2(b), Superclick shall retain the
right to sell advertising on the Licensed Products in the Territory.

 
Place / Date:
 
Hospitality Services Plus SA
 
By:
/s/ Christian Petit  
By:
/s/ Joerg Baumann          
Name:
Christian Petit  
Name:
Joerg Baumann

 
Place / Date:
 
Superclick Inc.
 

 
By:
/s/ Sandro Natale  
 
           
Name:
Sandro Natale  
 
 

 



--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


 
ANNEX 3
TERMS AND CONDITIONS FOR NORTH AMERICA AND THE WORLD



1.  
North America. “North America” shall mean Mexico, the United States and Canada.




2.  
The World. “The World” shall mean all states and countries outside of the
Territory and excluding North America.




3.  
Installations and Compensation in North America:



3.1. Installations in existing Swisscom properties. Swisscom will be allowed to
install the Licensed Products in Swisscom properties (“Existing Swisscom
Properties”) under contract at the Effective Date. Swisscom shall supply a
complete list of the Existing Swisscom Properties in Annex 9.


3.2. Compensation and Commissions. [*] 


3.3. 18 Months Reprieve in North America. Subject to the Swisscom Excepted Brand
defined in Annex 4, Swisscom shall not install Licensed Products in any North
American property in addition to those defined under section 3.1 above and Annex
9 without Superclick’s written authorization for the first Eighteen (18) months
of the Initial Term of the MLA.


4. Installations and Compensation in The World:
Swisscom shall be free to install the Licensed Products in the World subject to
the following conditions:



a.  
Swisscom shall adhere to the pricing as set forth in Annex 5, which shall be
subject to change at Superclick’s sole discretion for any installations in the
World throughout the Term of the Agreement.




 
b.
Most Favored Customer Status. Superclick represents, warrants, and covenants
that: (a) all fees and other amounts charged to or payable by Swisscom
(including variable unit or other incremental costs or charges) will be as low
as those charged for similar services that Superclick or any of its affiliates
charges to its or their most favored customer; and (b) the terms and conditions
under which such service or product is provided are no less favorable to those
under which Superclick or any of its affiliates provides services or products to
its or their most favored customer, regardless of industry or geography (“MFC
Terms and Pricing”). For greater certainty, fees and other amounts charged to or
payable by, and the terms and conditions under which products or services are
provided will at no time be less favorable than those with, any other customer
of Superclick or its affiliates for similar products or services. Once each
year, the Chief Financial Officer of Superclick will provide a written
certificate to Swisscom attesting to compliance of with this Section. If
Superclick breaches this Section 4(b), Swisscom will either be retroactively
reimbursed by Superclick to the date Superclick offered a more favorable price
and/or will be entitled to amend the terms and conditions to the more favorable
terms and conditions otherwise offered.




--------------------------------------------------------------------------------


 

Place / Date:        Place / Date: 
Hospitality Services Plus SA
 
   
Superclick, Inc.
         
By:
/s/ Christian Petit
 
Name:
/s/ Joerg Baumann
 
By:
/s/ Sandro Natale
 
 
 
 
 
 
 
 
 
By: 
Christian Petit
 
Name:
Joerg Baumann
 
Name:
Sandro Natale


 
 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


ANNEX 4
TERMS AND CONDITIONS FOR CERTAIN NORTH AMERICAN BRAND-DRIVEN INSTALLATIONS
(INTERCONTINENTAL HOTEL GROUP, DOLCE INTERNATIONAL AND WESTMOUNT E.U. IN THE
CASE OF SUPERCLICK AND HILTON HOTEL GROUP IN THE CASE OF SWISSCOM)





1.  
Territory. As defined in Section 1.11 of the Agreement.




2.  
Superclick Excepted Brands in Europe.



[*]



 
3. 
Swisscom Excepted Brands in North America. [*]




 
Subject to the applicability of the provisions in Annex 6, it is the
understanding of both Parties that no additional compensation shall be due by
either Party in relation to Sections 2 and 3 of this Annex 4.

 
Place / Date:
 
Hospitality Services Plus SA
 
By:
/s/ Christian Petit  
By:
/s/ Joerg Baumann          
Name: 
Christian Petit  
Name:
Joerg Baumann

 
Place / Date:
 
Superclick Inc.
 

 
By:
/s/ Sandro Natale  
 
           
Name:
Sandro Natale  
 
 

 



--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”




ANNEX 5
PRICE LIST (as of today, subject to changes) [*]








 
 
 
 
 

 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”




ANNEX 6
TERMS AND CONDITIONS ON SUPERCLICK ADVERTISING PROMOTION BY SWISSCOM



1.  
Right to Sell Advertising.:




a.  
Definition : For the purposes of this Annex 6, advertising and marketing
inventory shall mean any and all ad insertions, ad content, ad partners and
brands that Superclick has presented to the Hotel in agreement with Swisscom.

b.  
In accordance with Swissom’s standards and policies, as well as those of its
customers, Superclick shall retain the right to sell advertising on the Swisscom
Licensed Products in North America and the World.

c.  
For a period of Eighteen (18) months, and under the condition that Swisscom has
an existing agreement with the hotel, Swisscom cannot make use of the existing
advertising and marketing inventory that Superclick has introduced to the hotel
and that the hotel has distributed through the Licensed Products.




2.  
Compensation:




a.  
IF Swisscom decides to promote the Superclick Advertising offering , Swisscom
and Superclick shall net revenue-share on a 50/50 basis on all advertising
revenue Superclick generates on the Licensed Products



 
Place / Date:
 
Hospitality Services Plus SA
 
By:
/s/ Christian Petit  
By:
/s/ Joerg Baumann          
Name: 
Christian Petit  
Name:
Joerg Baumann

 
Place / Date:
 
Superclick Inc.
 

 
By:
/s/ Sandro Natale  
 
           
Name:
Sandro Natale  
 
 

 



--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


 
ANNEX 7
DOCUMENTATION [*]
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”

 
ANNEX 8
TECHNICAL SUPPORT 


Support times are 24/7/365 via the Superclick 1-866-847-xxxx support line. The
proper escalation procedures will the take affect. Below is the contact
information of the Superclick assigned staff to Swisscom.
 
Hospitality Services Plus SA Account Manager
 
Director of Operations
 
Tel: 514-847-0333 ex. xx
Fax: 514-847-9122


Director Development
 
Tel: 1-514-847-0333 ex. xx
Fax: 1-514-847-9122


Director of Support and Costumer Service
 
Tel: 514-847-0333 ex. xx
Fax: 514-847-9122





--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”

 
Service Levels and Escalation


1.   Maintenance Priority Levels.  [*]
 
2.    Support and Maintenance Request Procedures.  The following process shall
be used to address and resolve Swisscom requests for maintenance and support
services (each a “Service Request”).
 
2.1  Trouble Report Form.  Swisscom must complete a Superclick Trouble Report,
transmit such completed form to Superclick via a ticket using a dedicated queue
in the Swisscom ticketing system, and contact Superclick Customer Support via
telephone or email.  Superclick support will use this mail’s header as reference
for any follow up.  Work will not commence until a description of the suspected
fault or problem has been received by Superclick. Swisscom will provide
information available to it in respect of the fault or problem as requested by
Superclick in its diagnosis of the fault or problem. Superclick assistance can
be sought in the process of documenting the fault or in establishing dumps,
traces or any other action necessary for documenting the fault.
 
2.4  Permanent Fix.  Within the designated Permanent Fix period, Superclick will
provide a software patch that corrects the condition that was the subject of the
Service Request.  No Permanent Fix will require any change to Swisscom’s
procedures or an environmental change (hardware, network interface, OS or third
party software). 


2.5 Turn-Around.  Within the designated Turn-Around period (set forth in Section
1 above), Superclick shall notify Swisscom of the intended action for a
temporary fix or work around.  If the resolution for the Turn-Around requires a
temporary bug fix or software change, Superclick shall provide such fix or
change within the Turn-Around period.  If the Turn-Around requires a work around
process or environmental change (hardware, network interface, OS or third party
software), Superclick shall advise Swisscom of the steps to be taken to
implement the work-around process, and Swisscom will use reasonable efforts to
effect such changes, at Superclick’s expense.  In addition, within the
designated Turn-Around time, Superclick shall advise Swisscom of the intended
actions for a Permanent Fix.



 
Escalation Procedure.  When a Service Request has missed its Initial Response or
Turn-Around target, the escalation levels and contacts are as described as
follows:

 
Step 1: If the CSA (Customer Service Agent) cannot be reached within one hour or
has not responded satisfactorily, the Client Support Lead of Superclick shall
respond.  If no response within half-an-hour, proceed to Step 2. 

 
Step 2: The Client Services Manager of Superclick shall respond.  If no response
within half-an-hour, proceed to Step 3. 

 
Step 3: The Director of Operations of Superclick shall respond. If no response
within half-an-hour, proceed to Step 4. 

Step 4: The President of Superclick shall respond.
 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”


 
ANNEX 9
EXISTING SWISSCOM PROPERTIES IN NORTH AMERICA [*]


 
ANNEX 10
EXISTING SUPERCLICK CUSTOMERS AND PARTNERS IN THE TERRITORY [*]
 
 
 

 
 
 
 
 

 

--------------------------------------------------------------------------------



